DETAILED ACTION
This office action is responsive to communication(s) filed on 11/30/2020.
Any citation of the instant specification is as published in US Patent Application Publication 20210209206.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 45-64 are pending and are currently being examined.
Claims 1-44 are cancelled.
Claims 45, 54 and 61 are independent.

Claim Objections
Claim 48 objected to because of the following informalities:  
Claim 48 recites “wherein the further comprises”, where it appears the applicant intended “wherein the [method] further comprises”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 49-53 and 56-60 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 49:
	Claim 49 recites “wherein the second lock screen further displays a second control and a second fingerprint icon, wherein the second control prompts that a second content of second information is hidden”. Here it is unclear if second information is sub-information of a first information received in claim 45, or if it is information that is different/separate from the first information. It is also unclear whether the second content is second to a “first content” of the second information. The specification describes that a terminal receives a plurality of pieces of hidden information (see ¶¶ 18 and 146). For examination purposes, the examiner interprets the limitation(s) as: “wherein the method further includes receiving a second information, wherein the second lock screen further displays a second control and a second fingerprint icon, wherein the second control prompts that a the second information is hidden”. 

Claim 50:
Claim 50 recites “further comprising displaying the third lock screen that displays the first control and the second control, wherein the first control displays the first content, and wherein the second control [prompts] that the second content is hidden”. Here, it is unclear whether these steps are or are not additional steps to the steps of “displaying…a third lock screen” in claim 45, “wherein the first control displays the first content” in claim 49, and “second control prompts that a second content of is hidden” in claim 49. For examination purposes, the examiner interprets this as: “wherein displaying the third lock screen further comprises displaying ”

Claims 52:
	Claim 52 contains slightly similar deficiency to the one found in claim 49 and is interpreted as:
wherein the method further includes receiving a third information, wherein the second lock screen further displays a third control prompting that a the third information is hidden”. (claim 52)

Claim 53:
Claim 53 recites “The method of claim 45, further comprising: displaying the second lock screen, wherein the second lock screen displays the first control that displays prompt information, and wherein the prompt information identifies that the first content is hidden; and displaying the third lock screen, wherein the third lock screen displays the first control that displays the first content” in the first part of the claim. Here, it is unclear whether or not the steps are additional displaying steps, including wherein statements, to the steps described in claim 45. For examination purposes, the examiner interprets the mentioned first part of claim 53 as:
“The method of claim 45, ”

Claim 56 and 59-60:
Claims 56 and 59-60 are directed to a GUI accomplishing the steps in method claims 49 and 52-53, respectively, have similar deficiencies, and are interpreted similar to claim 49 and 52-53, respectively. 

Claims 50-52 and 57-58:
Claims 50-52 and 57-58 are rejected for fully incorporating the deficiency of their respective base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 45-47, 54 and 61-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravuvari; AnkammaRao et al. (hereinafter Ravuvari – US 20190065777 A1).

Independent Claim 45:
	Ravuvari teaches A method implemented by a terminal, comprising:
displaying a first lock screen or maintaining a screen-off state; (a user equipment receives a message while displaying a lock screen, ¶ 44)
receiving first information in the first lock screen or the screen-off state; (incoming message received while in a locked state, fig. 4:410 and ¶ 44)
displaying a second lock screen, (Fig. 3 and ¶ 39)
wherein the second lock screen displays a first control, (display of first notification 310, Fig. 3 and ¶ 39)
and wherein the first control prompts that a first content of the first information is hidden; 
receiving a first operation of a user on a touchscreen of the terminal, (user touches the message on the screen with a finger, fig. 3:310 and fig. 4:416 and ¶¶ 41-42 and 46)
wherein the first operation instructs the terminal to display the first content; (after user touches the message, the message contents are displayed, Fig. 4:418,420 and ¶ 46)
collecting, in response to the first operation, fingerprint information of the user by using a first fingerprint sensor, wherein the first fingerprint sensor is disposed on the touchscreen; (reading user’s fingerprint upon touchscreen, fig. 4:416,418 and ¶ 46)
performing a first verification on the fingerprint information; (fig. 4:418 and ¶ 46)
and displaying, in response to a success in the first verification, a third lock screen, wherein the third lock screen […] displays the first content. (if fingerprint is authenticated, hidden message contents may be displayed on the user interface on locked screen, fig. 4:418,420 and ¶¶ 41-42 and 46)
Ravuvari does not appear to expressly teach that the third lock screen displays “the first control” and the displayed first content is displayed within “the first control”.
However, Ravuvari suggests that the third lock screen “displays the first control” and the displayed first content is displayed within “the first control” (by teaching that the unhidden message contents are suitably displayed on the user interface, see ¶ 46, and 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Ravuvari wherein the third lock screen displays “the first control” and the displayed first content is displayed within “the first control”, as suggested by Ravuvari.
One would have been motivated to make such a combination in order to arrive at a practical method that displays the unhidden (unsecured) message contents in a suitable and known fashion. (Ravuvari ¶¶ 37 and 39 and fig. 3:320) 

Independent Claims 54 and 61:
Independent Claims 54 and 61 are directed to a graphical user interface and terminal for accomplishing the steps of the method in independent claim 45, and are rejected using similar rationale(s).

Claim 46:
	The rejection of claim 45 is incorporated. Ravuvari further teaches 
wherein prompting that the first content is hidden further comprises either:
the first control displays a preset content instead of the first content, wherein the preset content is different from the first content;
or the first control displays prompt information to prompt that the first content is hidden. (depiction at 312 as “SECURED” message, Ravuvari fig. 3:312, and “Unlock for more” prompt)

Claim 47:
	The rejection of claim 45 is incorporated. Ravuvari further teaches
wherein before displaying the second lock screen, the method further comprises 
determining, based on the first information, that the first information meets a preset condition, (¶ 39, secured senders list, fig. 4:412)
and wherein the preset condition is one or more of 
the first information is pushed by a preset application;
a sending party of the first information is a preset contact; (¶ 39, secured senders list, fig. 4:412)
the first information is received within a preset time period;
or the first information is received at a preset location. 

Claims 62-63:
Claims 62-63 are directed to a graphical user interface for accomplishing the steps of the methods in claims 46-47, respectively, and are rejected using similar rationale(s).

Claim(s) 48-51, 55-58 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravuvari (US 20190065777 A1), as applied to claims 45, 54 and 61 above, and further in view of Ratias; Cole Asher (hereinafter Ratias – US 20180234496 A1).

Claim 48:
The rejection of claim 45 is incorporated. Ravuvari further teaches
[…], wherein the first fingerprint sensor is disposed at [a] display location [of the first control], (¶¶ 41 and 46, touchscreen display reads fingerprints at any suitable location of the display)
and wherein the [method] further comprises: receiving the first operation at the […] display location [of the first control]; (figs. 3:322 and 4:416 and ¶¶ 41 and 46, touch fingerprint touch operation on the notification itself)
and collecting, in response to the first operation, the fingerprint information by using the first fingerprint sensor at the […] display location [of the first control]. (figs. 3:322 and 4:416 and ¶¶ 41 and 46, touchscreen display reads fingerprints at the notification itself)
Ravuvari does not appear to expressly teach “wherein the second lock screen further displays a first fingerprint icon corresponding to the first control, wherein a first display location of the first fingerprint icon partially overlaps a second display location of the first control”, that the first fingerprint sensor that collects the fingerprint information is disposed at “the first” display location, that the first operation is received at the “first” display location.
However, Ratias suggests
wherein the second lock screen further displays a first fingerprint icon corresponding to the first control, wherein a first display location of the first fingerprint icon partially overlaps a second display location of the first control” (fig. 9:800,804,806 and cols. 19:53-20:13, the user interface 800 displays fingerprint icons 806 that partially overlap application and/or website icons 804 that to indicate that these applications/websites can be accessed by fingerprint login)
and that the first fingerprint sensor that collects the fingerprint information is disposed at “the first” display location, that the first operation is received at the “first” display location (Ratias fig. 9:800,804,806 and cols. 19:53-20:13, fingerprint icons 806 that partially overlap application and/or website icons 804 that to indicate that these applications/websites can be accessed by fingerprint login)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Ravuvari “wherein the second lock screen further displays a first fingerprint icon corresponding to the first control, wherein a first display location of the first fingerprint icon partially overlaps a second display location of the first control”, including that the first fingerprint sensor that collects the fingerprint information is disposed at “the first” display location, and that the first operation is received at the “first” display location, as suggested by Ratias.
One would have been motivated to make such a combination in order to improve the usability of the method, since the method would indicate to the user that the hidden/secured notification information is accessible via fingerprint verification (Ratias 

Claim 49:
	The rejection of claim 48 is incorporated. Ravuvari further teaches
wherein the method further includes receiving a second information, (Ravuvari figs. 3:320 and 4:410 and Ravuvari ¶¶ 39 and 44, receiving incoming message and displaying a second notification)
wherein the second lock screen further displays a second control […], (Ravuvari figs. 3:320 and 4:414, display second notification during lock screen)
wherein the [notifications for secured messages prompt] that […] content […] is hidden, (depiction at 312 as “SECURED” message, Ravuvari fig. 3:312, and “Unlock for more” prompt)
[…], and wherein a second fingerprint sensor is disposed at [any suitable] display location. (Ravuvari ¶¶ 41 and 46, touchscreen display reads fingerprints at any suitable location of the display)
Ravuvari does not appear to expressly teach that the “second control prompts” that “a ” content “of the second information” is hidden.
However, Ravuvari suggests that the “second control prompts” that “a ” content “of the second information” is hidden (by disclosing a conventional concept of displaying, during locked screen, multiple notifications that hide message contents, Ravuvari Fig. 2B and ¶ 38, and depiction at 312 as “SECURED” message, Ravuvari fig. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Ravuvari wherein the “second control prompts” and “a ” content “of the second information” is hidden, as suggested by Ravuvari.
One would have been motivated to make such a modification in order to improve the display flexibility of the method, by displaying multiple notifications to multiple hidden content (Ravuvari Fig. 2B and ¶ 38, and Ravuvari fig. 3:312).
Ravuvari does not appear to expressly teach that the second lock screen also displays “a second fingerprint icon”, “wherein the second fingerprint icon corresponds to the second control, wherein a third display location of the second fingerprint icon partially overlaps a fourth display location of the second control”, and that the second fingerprint sensor is disposed at “the third” display location.
However, Ratias discloses/suggests 
that the second lock screen also displays “a second fingerprint icon” (Ratias Fig. 9, multiple fingerprint icons)
“wherein the second fingerprint icon corresponds to the second control, wherein a third display location of the second fingerprint icon partially overlaps a fourth display location of the second control” (Ratias fig. 9:800,804,806 and Ratias cols. 19:53-20:13, the user interface 800 displays fingerprint icons 806 that partially overlap application and/or 
and that the second fingerprint sensor is disposed at “the third” display location (Ratias fig. 9:800,804,806 and Ratias cols. 19:53-20:13, the user interface 800 displays fingerprint icons 806 that partially overlap application and/or website icons 804 that to indicate that these applications/websites can be accessed by fingerprint login)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Ravuvari wherein the second lock screen also displays “a second fingerprint icon”, “wherein the second fingerprint icon corresponds to the second control, wherein a third display location of the second fingerprint icon partially overlaps a fourth display location of the second control” and that the second fingerprint sensor is disposed at the “third” display location, as suggest by Ratias.
One would have been motivated to make such a combination in order to increase the versatility and usability of the method by displaying multiple notification for secured content while allowing the user to easily identify that fingerprint verification is usable to access the secured content . (Ratias fig. 9:800,804,806 and Ratias cols. 19:53-20:13; Ravuvari Fig. 2B and ¶ 38 and Ravuvari figs. 3:322 and 4:416 and ¶¶ 41 and 46, touch fingerprint touch operation on the notification control itself)

Claim 50:
	The rejection of claim 49 is incorporated. Ravuvari further teaches wherein displaying the third lock screen further comprises displaying (Ravuvari ¶ 39 and Ravuvari fig. 3)

Claim 51:
	The rejection of claim 50 is incorporated. Ravuvari further teaches
wherein after displaying the third lock screen, the method further comprises: (Ravuvari fig. 4 and ¶ 68, the method steps of receiving incoming message at 410 and displaying a hidden form of the message if they are secured at 412 and 414, are understood as occurring cyclical for every incoming message, so as new messages arrive, new notifications will display on new lock screen instance, including “after displaying the third lock screen”)
receiving, by the terminal, a second operation of the user at the third display location; (Ravuvari fig. 4:416, receiving biometric input on message notifications, Ravuvari ¶ 68, plural form of receiving biometric input on message notifications, including receiving biometric input on a second notification)
collecting, in response to the second operation, the fingerprint information by using the second fingerprint sensor at the third display location [of the ; (reading user’s fingerprint upon touchscreen, Ravuvari fig. 4:416,418 and Ravuvari ¶ 46, from plurality of notifications, Ravuvari ¶ 68)
performing a second verification on the fingerprint information; (Ravuvari fig. 4:418 and ¶¶ 46 and 68)
and displaying, in response to a success in the second verification, a fourth lock screen, wherein the fourth lock screen displays the first control and the second control, (if fingerprint is authenticated, hidden message contents may be displayed on the user interface on locked screen, fig. 4:418,420 and ¶¶ 41-42 and 46; plurality of notifications displayed, Ravuvari ¶ 68)
[…].
Ravuvari does not appear to expressly teach that “wherein the first control displays the first content, and wherein the second control displays the second content”.
However, Ravuvari suggests that “wherein the first control displays the first content, and wherein the second control displays the second content”. (by teaching that the unhidden message contents are suitably displayed on the user interface, see ¶ 46, and that the contents of an unsecured message are displayed within the message notification in a locked screen, see ¶¶ 37 and 39 and fig. 3:320).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Ravuvari “wherein the first control displays the first content, and wherein the second control displays the second content”, as suggested by Ravuvari.


Claims 55 and 64:
Claims 55 and 64 are directed to a graphical user interface and terminal for accomplishing the steps of the method in claim 48, and are rejected using similar rationale(s).

Claim 56-58:
Claims 56-58 are directed to a graphical user interface for accomplishing the steps of the methods in claims 49-51, respectively, and are rejected using similar rationale(s).

Claim(s) 52 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravuvari (US 20190065777 A1) in view of Ratias (US 20180234496 A1), as applied to claims 50 and 55 above, and further in view of Smith; Douglas K. (hereinafter Smith – US 20140337053 A1) and Feri; Lorenzo et al. (hereinafter Feri – US 20150355829 A1).

Claim 52:
	The rejection of claim 50 is incorporated. Ravuvari, as modified, does not appear to expressly teach 
wherein the method further includes receiving a third information,
wherein the second lock screen further displays a third control prompting that a the third information is hidden,
wherein the method further comprises displaying the third lock screen that displays the first control and the third control, wherein the first control displays the first content, and wherein the third control displays the third content. 
However, Ravuvari, as modified, suggests 
wherein the method further includes receiving a third information,(by describing incoming message received while in a locked state, Ravuvari fig. 4:410 and Ravuvari ¶ 44, and by contemplating plural forms, Ravuvari see ¶ 68)
wherein the second lock screen further displays a third control prompting that a the third information is hidden,( depiction at 312 as “SECURED” message, and “Unlock for more” prompt; Ravuvari fig. 3:312; plural forms, Ravuvari ¶ 68)
wherein the method further comprises displaying the third lock screen that displays the first control and the third control, wherein the first control displays the first content, and wherein the third control displays the third content. (if fingerprint is authenticated, hidden message contents may be displayed on the user interface on locked screen, Ravuvari fig. 4:418,420 and Ravuvari ¶¶ 41-42 and 46; by teaching that the unhidden message contents are suitably displayed on the user 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Ravuvari, as modified, wherein the method further includes receiving a third information, wherein the second lock screen further displays a third control prompting that a the third information is hidden, wherein the method further comprises displaying the third lock screen that displays the first control and the third control, and wherein the first control displays the first content, and wherein the third control displays the third content, as suggested by Ravuvari.
One would have been motivated to make such a combination in order to arrive at a practical method that displays multiple unhidden (unsecured) message contents in a suitable and known fashion. (Ravuvari ¶¶ 37, 39 and 68 and fig. 3:320).
Ravuvari, as modified, does not appear to expressly teach wherein the first fingerprint icon corresponds to the first control and the third control. 
However, Smith suggests wherein the first fingerprint icon corresponds to the first control and the third control. (by disclosing that a biometric scan can be used to gain access to a plurality of content (¶ 15 and Fig. 6). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of wherein the first fingerprint icon corresponds to the first control and the third control, as suggested by Smith.
One would have been motivated to make such a combination in order to increase the efficiency and convenience of the method, by providing a quick, simple, and convenient way to access multiple hidden contents with one fingerprint (Smith, ¶ 15).
Ravuvari, as modified, does not appear to expressly teach the first display location partially overlaps a fifth display location of the third control 
However, Feri suggests the first display location partially overlaps a fifth display location of the third control (for describing the concept of partially overlapping images of objects with control icons, ¶ 48). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Ravuvari, as modified, wherein the first display location partially overlaps a fifth display location of the third control, as suggested by Feri.
One would have been motivated to make such a combination in order to increase the efficiency and convenience of the method, by providing a quick, simple, convenient way to access multiple hidden contents with one fingerprint (Smith, ¶ 15), that makes the display of the fingerprint icons partially overlap the multiple notifications it controls to make it intuitive for the user that such icons control those notifications to unhide the content (Feri ¶ 48).

Claim 59:
Claims 59 is directed to a graphical user interface for accomplishing the steps of the method in claim 52, and is rejected using similar rationale(s).

Claim(s) 53 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravuvari (US 20190065777 A1), as applied to claims 45 and 54 above, and further in view of Lee; Chang Dae et al. (hereinafter Lee – US 20150089666 A1).

Claim 53:
	The rejection of claim 45 is incorporated. Ravuvari further teaches 

at least one of a sender name, a sender number, or message content of the first information when the first information is a short message service (SMS) message or information received by an instant messaging application; (Ravuvari ¶¶ 34 and 41, hidden message contents; Ravuvari ¶ 33, SMS messages)
[…].
 a caller name or a caller number of a missed call when the first information is a missed call notification.
However, Lee suggests that the first content comprises a caller name or a caller number of a missed call when the first information is a missed call notification (¶ 129, contact name to be hidden on a notification, wherein the notification could be for a missed call, ¶ 101). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Ravavuri, as modified, the first content comprises a caller name or a caller number of a missed call when the first information is a missed call notification, as suggested by Lee.
One would have been motivated to make such a combination in order arrive a more secure method further protecting the privacy of the user terminal (Lee ¶ 3).
Further concerning claim 53: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (see MPEP § 2103.I.C.). Here, the claim(s) includes/include language that makes/make the step(s) optional but does/do not require it/them by stating a/an “when” condition without positively reciting a step in which the condition is actually met (as opposed to optionally met). Specifically, the optional language in these claims are:
first content comprises:…a caller name or a caller number of a missed call when the first information is a missed call notification


Claim 60:
Claims 60 is directed to a graphical user interface for accomplishing the steps of the methods in claims 53, and is rejected using similar rationale(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 45-47, 54 and 61-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11089148 (hereinafter Patent) in view of Ravuvari (US 20190065777 A1).

Independent Claims 45:
Patent  teaches all the limitations of claim 45. In essence, the Patent and Instant claim 45 both describe accessing hidden content related to a notification received on a 
However, in the Patent a user operation results in displaying the notification in a user interface, after unlocking the device, whereas Instant claim 45 the notification is unhidden and displayed during locked screen. 
Specifically, the Patent doesn’t teach “displaying, in response to a success in the first verification, a third lock screen, wherein the third lock screen displays the first control, and wherein the first control displays the first content”. 
However, “displaying, in response to a success in the first verification, a third lock screen, wherein the third lock screen displays the first control, and wherein the first control displays the first content”, is obvious over Patent in view of over Ravurari, using similar rationale to the one explained in the 103 rejection above.

Independent Claims 54 and 61:
Independent Claims 54 and 61 are directed to a graphical user interface and terminal for accomplishing the steps of the method in independent claim 45, and are rejected using similar rationale(s).

Claims 46-47:
	The rejection of claim 45 is incorporated. 
Furthermore the claim is obvious over Patent in view of over Ravurari, using similar rationale to the one explained in the 103 rejection above.

Claims 62-63:
Claims 62-63 are directed to a graphical user interface for accomplishing the steps of the methods in claims 46-47, respectively, and are rejected using similar rationale(s).

Claim(s) 48-51, 55-58 and 64  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11089148 (hereinafter Patent) in view of Ravuvari (US 20190065777 A1),  as applied to claims 45, 54 and 61 above, and further in view of Ratias; Cole Asher (hereinafter Ratias – US 20180234496 A1).

Claim 48:
The rejection of claim 45 is incorporated. 
Furthermore the claim is obvious over Patent-Ravuvari-Ratias, using similar rationale to the one explained in the 103 rejection above.
Claim 49:
	The rejection of claim 48 is incorporated. 
Furthermore the claim is obvious over Patent-Ravuvari-Ratias, using similar rationale to the one explained in the 103 rejection above.

Claim 50:
	The rejection of claim 49 is incorporated. 


Claim 51:
	The rejection of claim 50 is incorporated.
Furthermore the claim is obvious over Patent-Ravuvari-Ratias, using similar rationale to the one explained in the 103 rejection above.

Claims 55 and 64:
Claims 55 and 64 are directed to a graphical user interface and terminal for accomplishing the steps of the method in claim 48, and are rejected using similar rationale(s).

Claim 56-58:
Claims 56-58 are directed to a graphical user interface for accomplishing the steps of the methods in claims 49-51, respectively, and are rejected using similar rationale(s).

Claim(s) 52 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11089148 (hereinafter Patent) in view of Ravuvari (US 20190065777 A1) and Ratias (US 20180234496 A1),  as applied to claims 50 and 55 above, and further in view of Smith; Douglas K. (hereinafter Smith – US 20140337053 A1) and Feri; Lorenzo et al. (hereinafter Feri – US 20150355829 A1).

Claim 52:
	The rejection of claim 50 is incorporated. 
Furthermore the claim is obvious over Patent-Ravuvari-Ratias-Smith-Feri, using similar rationale to the one explained in the 103 rejection above.

Claim 59:
Claims 59 is directed to a graphical user interface for accomplishing the steps of the method in claim 52, and is rejected using similar rationale(s).

Claim(s) 53 and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11089148 (hereinafter Patent) in view of Ravuvari (US 20190065777 A1), as applied to claims 45 and 54 above, and further in view of Lee; Chang Dae et al. (hereinafter Lee – US 20150089666 A1).

Claim 53:
	The rejection of claim 45 is incorporated. 
Furthermore the claim is obvious over Patent-Ravuvari-Lee, using similar rationale to the one explained in the 103 rejection above.

Claim 60:
Claims 60 is directed to a graphical user interface for accomplishing the steps of the methods in claims 53, and is rejected using similar rationale(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Shah; Akash Atul et al. US 20160364600 A1, pertinent for disclosing techniques and apparatuses for biometric gestures (Abstract), wherein a device is set to require authentication to display private information on the lockscreen (¶ 16)
Abdallah; David S. et al. US 20080317302 A1, pertinent for disclosing accessing icons by using biometric data (Abdallah claim 12), wherein a touch screen device analyzes whether a touch operation corresponds to the position of an icon that requires biometric authentication and creating an image of the fingerprint based on the touch operation (¶¶ 75-76 and fig 5). 
Szoke; Thomas et al. US 20120159599 A1, pertinent for disclosing that a plurality of data may be accessible through a combination of one or more biometric fingerprint scans and/or gesture based input (¶ 43).
Ku; Hyerim et al. US 11003325 B2, pertinent for disclosing the protection of user's private information, only minimum information related to an event 
Phillips D et al. US 20150269370 A1, pertinent for disclosing access to multiple content sources using biometric information (Abstract and ¶ 2).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        
/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175